   Case 1:18-cv-05680-LDH-SJB Document 33 Filed 04/22/19 Page 1 of 3 PageID #: 186
        '1       1                                 Ira S. Nesenof~                   Barbara H.'I'rapasso             Philip A. Byler
                                                   Andrew T. 1Vliltenberg            Ariya M. Waxman                  Senior Litigation Counsel
                            '~                                                       Tara J. Davis                    1Vlegan S. Goddard
                                                   Stuart Bernstein                  Diana R. Warshow                 Counsel
A TTORNEYS AT LAW                                                                    Gabrielle M. Vinci               Rebecca C. Nunberg
    ~        ~                                                                       Kara L. Gorycki                  Counsel
                                                                                     Cindy A. Singh                   Jeffrey S. Berkowitz
                                                                                      Nicholas E. Lewis               Counsel
                                                                                     l~drlenne D. Levy                Ivlarybeth Sydor
                                                                                                                      Title IX Consultant
                                                                            April 22, 2019

    VIA ECF
    The Honorable LaShann DeArcy Hall
    United States District Court for the Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201

                     Re: Elliott v. Donegan et a1, 1:18-cv-05680(LDH)(SJB)

    Dear Judge DeArcy Hall:

           We represent Plaintiff, Mr. Stephen Elliott ("Elliott" or Plaintiff') in the above-
    referenced matter and respectfully submit this letter, pursuant to Your Honor's Individual
    Practice Rule III.A, in opposition to Defendant Ms. Moira Donegan's ("Donegan") April 8, 2019
    request for apre-motion conference to file a motion to dismiss under Rule 12(b)(6). As Your
    Honor is aware, the parties appeared on March 1, 2419, for apre-motion conference in
    connection with a prior letter filed by Donegan seeking similar relief. On March 22, 2019, with
    the Court's leave, Plaintiff filed an Amended Complaint to further clarify, and cure, potential
    deficiencies noted b~ the Court.

           Plaintiff respectfully submits the Amended Complaint sufficiently alleges actual malice
   the sole potential deficiency identified by the Court. See Biro v. Conde Nast, 807 F.3d S41 (2d
    Cir. 2015. Plaintiffs Amended Complaint centers on Defendants' malicious publication of
    defamatory statements of criminal sexual conduct by Plaintiff in a publicly accessible Google
    spreadsheet entitled "Shitty Media Men,"(The "List") on or about October 11, 2017. Donegan's
    involvement is explicitly alleged, including her own admissions as the creator of The List.
   (Cmplt. '~~ 56 on p. 12); See Moira Donegan, I Stated the Media Men List My name is 11~loi~a
    Donegan, TheCUT.coxn. (Jan. 10, 2018), available at ~ a0l               W      w     l     l .l~    ,~
     .~~ ,~~~         .~~~       ~:   .~ ~0~       Donegan is   alleged  to   have   published  the false,
    defamatory entry about Plaintiff. ~Cmplt. '~~ 24-25 on p. 6; ~~ 50-53 on p. 11). Alternatively, if
    Donegan did not herself fabricate some of the false, defamatory accusations against Plaintiff,
    then she published them with reckless disregard for their truth or falsity as she admittedly created
    The List for the purpose of spreading unsubstantiated allegations of sexual misconduct and,
    further, entertained serious doubts as to the truth of allegations from anonymous posters.
   (Cmplt.'~¶ 18-21 on p. 5; ~'~ 54-62 on p. 12-13). Donegan, with Jane Doe Defendants, published
    false statements accusing Plaintiff of "Rape accusations," and "sexual harassment" [sic], and
    highlighted Plaintiffs entry in red to allege multiple women accused Plaintiff of sexual violence.
   (Cmplt.'~~ 25-27 on p. 6-7). These actions constitute peg se defamatory allegations of
    criminality. See Fiends ofFalun Gong v. Pac. Cultural Enter., Inc., 288 F. Supp. 2d 273, 284
   (E.D.N.Y. 2003)affd 109 Fed. Appx. 442(2d Cir. 2004).


NEW YORK              I   363 Seventh Avenue   ~   Fifth Floor   I    New York, NY 10001     ~ 'T: 212.736.4500   ~    F: 212.736.2260

~~STON                0   101 Federal Street   ~   19th Floor    I    Boston, 1VIA 02110     ~ 'T: 617.209.2188
      Case 1:18-cv-05680-LDH-SJB Document 33 Filed 04/22/19 Page 2 of 3 PageID #: 187
~,                             ~.
~~;
:~.            •               ~~.
                     '~    ~
                     ~''

A TTORNEYS AT' LAW


              As such, the- Amended Complaint is sufficiently specific to state a claim for defamation.
      See Ashcroft v. Igbal, 556 U.S. 662, 678 (2009). Donegan furthered both her own and the Doe
      Defendants' tortious acts, namely defamation, by organizing, encouraging, creating, publishing,
      circulating and promoting the defamatory statements to others. See also Cianci v. New Times
      Pub. Co., 639 F.2d 54 (2nd Cir 1980)(defendant who reports allegation is responsible for truth
      of the allegation itself, not simple fact that it was alleged).

              Donegan again argues that Plaintiff fails to allege actual malice.l Plaintiff respectfully
      submits the pleading deficiencies identified by this Court were indeed cured. Plaintiff alleges
      Donegan posted the aforementioned false. and defamatory entries about Plaintiff on The List.
       Cmplt. ~~ 24-25 on p. 6; ~~ 50-53 on p. 11). In Biro, the Second Circuit held, to plausibly infer
      actual malice, "a plaintiff may allege that `a story [was] fabricated by the defendant' if the
      defendant provides no source for the allegedly defamatory statements." ~i~o at 545 (citing St.
      Amant v. Thompson, 390 U.S. 727, 732 (1968)). Donegan has not provided a source for the
      defamatory statements, so Plaintiff may allege the entries were fabricated by Donegan. This
      alone is sufficient to defeat a 12(b)(6) motion.

              Alternatively, if Donegan did not herself fabricate certain defamatory statements,
      Plaintiff may properly allege defamation. by alleging the defamatory statements were based
      wholly on an unverified anonymous source or were published despite "obvious [specified]
      reasons to doubt the veracity of the informant or the accuracy of his reports." Id.

               The Amended Complaint alleges Donegan published statements from an unverified
       anonymous source and published said defamatory statements wit~i an acknowledgement The List
       was vulnerable to false accusations. (Cmplt. ~j~ 18-21 on p. 5; '~'~ 54-62 on p. 12-13). Donegan,
       in her January 10, 2018, article posted on The Cut, admitted false accusations were a concern she
      "took seriously." (Cmplt. '~~ .56 on p. 12). The Amended Complaint alleges that despite these
      "serious[]"concerns, Donegan posted the defamatory statements, along with her own
       contributions to The List and Plaintiff's entries. (Cmplt. ~~ 57-58 on p. 13). The Amended
       Complaint also Donegan published defamatory statements from sources anonymous to her.
      (Cmplt. ~~ 60 on p. 13). In both scenarios, in which Donegan published defamatory statements
       of others, the Amended Complaint contains plausible allegations of actual malice. In accordance
       with the Court's suggestions, Plaintiff amended the Complaint to clarify that a portion of the
       people who posted unsubstantiated defamatory statements were unknown to Defendant Donegan.
      (Cmplt. ~¶ 19, 21 on p. 5).

               Further, regarding public statements of Donegan evincing a "hatred of men," the
       statements are merely proof of ill will or animosity to Plaintiff. While ill will or animosity is not
       equivalent to actual malice, nor required to prove it, Plaintiff respectfully submits the evidence of
       animosity is highly relevant to Donegan's motives and may be used to bolster an inference of
       actual malice. See Duffy v. Leading Edge Pods.,44 F.3d 308, n.10 (5th Cir. 1995).



       1 Plaintiff reserves his right to contest the status of public figure and/or matter of public concern,
       but does not contest the status here as, he respectfully submits, actual malice is plausibly inferred
       in the Amended Complaint.
                                                           2
   Case 1:18-cv-05680-LDH-SJB Document 33 Filed 04/22/19 Page 3 of 3 PageID #: 188
               •              ~
                     ~    ~
                    ;~'           .


A TTORNEYS AT LAW



            Donegan, again, maintains a fallback position that she is entitled to immunity based on
    Section 230 of the Communications 1Jecency Act, 47 U.S.C. § 230. (ECF Doc. 29, at 2). As the
    Court noted on March 1, 2019, Donegan is not entitled to CDA immunity. The CDA provides
    immunity to providers and users of an "interactive computer service" from liability for content
    provided by others under certain circumstances, but not if Defendant herself is a "provider" of
    the information or content in question. The CDA defines "information content provider" as "any
    person or entity that is responsible, in whole or in dart, for the creation or development of
    information." 47 U.S.C. § 2300(3) (emphasis added). As the Court noted, Plaintiff alleges
    Donegan authored the defamatory statements regarding Plaintiff. (Cmplt. '~~j 24-25 on p. 6).
    Donegan further contributed to Plaintiffs entries. (Crnplt. ~'~ 26-28 on p. 6-7). Further, it is
    well established that a defendant is not protected under the CDA "if[she] contributes materially"
    to the allegedly unlawful content. Fair Hous. Council of San Fernando Valley v.
    Roommates.Com, LLC, 521 F.3d 1157, 1168 (9th Cir. 2008) (Roommates.com not protected
    under the CDA where it created drop-down menus enabling users to select discriminatory
    housing preferences). In the instant case, Donegan created the spreadsheet including headings
    for name of the accused and "MISCONDUCT", specifically creating a forum for other
    contributors, including the Doe Defendants, to create unlawful, defamatory content, constituting
    a material contribution to the illegal content pursuant to Fair Housing. See also MCW, Inc. v.
    Badbusinessbu~eau.com, L.L.C., No. 02-~V-2727-G, 2004 WL 833595, at *10 (N.D. Tex. Apr.
    19, 2004)("the CDA does not distinguish between acts of creating or developing the contents of
    reports, on the one hand, and acts of creating or developing the titles or headings of those reports,
    on the other. The titles and headings are clearly part of the web page content.").

             Donegan forwarded The List to the Doe Defendants, many of whom were unknown to
    Donegan, and actively encouraged them to add content. (Cmplt. ~'~ 21-22 on p. 5-6). By
    expressly soliciting anonymous, unvetted rumors of sexual misconduct, Donegan was
    responsible for the "development" of the defamatory content. See Ascentive, LLC v. opinion
    Copp., 842 F. Supp. 2d 450, 475 (E.D.N.Y. 2011) ("[A]ctively encouraging and instructing a
    consumer to gather specific detailed information is an activity that goes substantially beyond the
    traditio~.a~ publisher's editorial role."(quoting 1V~CY~, 2004 WL 833595, at *10)). "[D]efendants
    cannot disclaim responsibility for disparaging material that they actively solicit." .1t~CW, 2004
    WL 833595, at . *10. Finally, Donegan created the special designation of "accus[ations] of
    physical sexual violence by multiple women,"(Cmplt.'~~ 27-28 on p.7), and her act of creating
    andimplementing that designation and so designating Plaintiff constitutes added content and
    commentary-to the allegations. See Doe v. City ofNew York, 583 F. Su p. 2d 444, 449(S.D.N.Y.
    2008)(no immunity where "host" added commentary to third-party content).

           For the foregoing reasons, Plaintiff respectfully requests the court deny Donegan's
     motion.
                                                      Very truly yours,
                                                      NESENUFF & MILTENBERG,LLP

                                                    By: /s/ ~r~~ce~a ~.~lz~l~~~6e~~
                                                         Andrew Miltenberg, Esq.
                                                         Stuart Bernstein, Esq.
    CC: All Counsel(Via ECF)                             Nicholas Lewis,Esq.

                                                     3
